Case 1:18-bk-12585         Doc 51-8         Filed 05/09/19 Entered 05/09/19 19:02:26      Desc
                                           UST 8 Page 1 of 3

From:           Sales, Benjamin A. (USTP)
To:             "Rob Goering"
Cc:             Wilsbacher, MaryAnne (USTP)
Subject:        RE: Bair 18-12585 - UST Request for Information and Documents
Date:           Monday, March 25, 2019 10:36:00 AM




Dear Rob,

Thank you very much for providing some of the requested documents last week on
2/28/19. After reviewing the bank statements and documents provided, questions arise
regarding some of the transactions disclosed therein. Please provide the U.S. Trustee with the
following information, explanations, and documents within the next two weeks:


Please provide a detailed explanation for the source of deposits into Debtor’s checking
account ending in x4732 on the following dates:

           $15,000 on 5/5/17

           $35,000 on 5/18/17

           $30,000 on 6/27/17



Please provide copies of canceled checks for all checks written out of the checking account
ending in 4732 in 2017, including the cashed checks identified in item # 3 below. Please also
include the cashier’s check for $7,551.72 from 6/22/17.



Please provide detail (who the checks were made payable to and for what debt) for the
Case 1:18-bk-12585      Doc 51-8    Filed 05/09/19 Entered 05/09/19 19:02:26           Desc
                                   UST 8 Page 2 of 3

following cashed checks during May and June 2017:

           #7174 - $3,400
           #7179 - $3,224.40
           #7185 - $1,146.77
           #7187 - $1,524.40
           #7190 - $1,800
           #7194 - $26,500

Please provide copies of the following checks deposited into the DSB2 Holdings account
ending in x9491:

           $20,000 deposited on 7/6/17
           $10,000 deposited on 9/5/17
           $1,000 deposited on 10/10/17
           $10,000 deposited on 10/27/17
           $5,000 deposited on 1/8/18

It appears that virtually all of the above funds deposited into the DSB2 Holdings account
referenced in #4 above were withdrawn as cash by the end of 2017. Please provide a detailed
accounting of how those funds were spent, as well as any supporting documentation.



Your note on the documents provided on 2/28/2019 says that the Debtor no longer has access
to the bank account ending x4456 for 1537 Republic, LLC. Please provide a detailed
explanation for why she no longer has access, especially given that she already provided six
months of statements before I questioned her about the company at her 2004 Exam. Please
also provide a detailed explanation for any transfer of ownership of 1537 Republic, LLC, if
that is the reason Debtor no longer has access to the bank account. The SOS paperwork says
that Bair Properties was the statutory agent when Debtor’s son filed the formation documents
and Ms. Bair testified at her 2004 Exam that 1537 Republic was one of Bair Build’s projects.



Please provide copies of all canceled checks written from the Bair Build bank account ending
in x4893 in 2017 (per my email request dated 9/20/18).



Please provide bank statements for Debtor’s savings account ending in x6725 for the period
January 2017 - present (per my email request dated 2/14/19).


We look forward to receiving your response with the requested information, explanations, and
documents by March 21st. Please don’t hesitate to contact me if you need clarification or
additional time. Thank you for your continued cooperation.

Regards,

Ben
Case 1:18-bk-12585         Doc 51-8     Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                                       UST 8 Page 3 of 3

(513) 684-6988 x223




Sent from my Verizon, Samsung Galaxy smartphone
